Case 1:19-cv-11377-JGK Document 13 Filed 06/19/20 Page 1 of 2
         Case 1:19-cv-11377-JGK Document 13 Filed 06/19/20 Page 2 of 2

The Honorable John G. Koeltl
June 18, 2020
Page 2


Circuit’s intent to rule on these same issues is inevitable and possibly imminent. Defendant’s
requested stay would thus also conserve judicial resources, and permit the parties and this Court
to resume proceedings at a future date with the benefit of guidance from the Court of Appeals.

       This is Defendant’s second request for a stay of this matter, and Plaintiff consents to this
request.

       Thank you for Your Honor’s consideration of this request.

                                                 Respectfully submitted,

                                                 OGLETREE, DEAKINS, NASH,
                                                  SMOAK & STEWART, P.C.

                                                 By: s/ Evan B. Citron
                                                       Evan B. Citron

EBC:bjr
cc: All counsel of record (via ECF)

                                                                                          43219498.1
